       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 1 of 10



                    UNITED STATES DISTRICT COURT
                       DISTRICT OF CONNECTICUT
________________________________________
                                         )
UNITED STATES SECURITIES AND             )
EXCHANGE COMMISSION,                     ) No. 3:15-CV-675 (JBA)
                                         )
                      Plaintiff,         )
                                         )
      v.                                 )
                                         )
IFTIKAR AHMED,                           )
                      Defendant, and     )
                                         )
IFTIKAR ALI AHMED SOLE PROP; et al       )
                                         ) FEBRUARY 3, 2020
                      Relief Defendants. )
________________________________________)


RELIEF DEFENDANTS’ EMERGENCY MOTION FOR A TEMPORARY INJUNCTION
ON ALL LITIGATION/ARBITRATION AGAINST DEFENDANT/RELIEF DEFENDANTS
 UNTIL NINETY (90) DAYS AFTER SUPREME COURT’S DECISION IN LIU V. SEC
 AND ITS IMPACT ON THE JUDGMENT IN THIS PROCEEDING IS DETERMINED

       The Relief Defendants file this emergency motion for a Temporary Injunction on

All Ancillary Proceedings Until Ninety (90) Days After the Supreme Court Decision in

Liu v. SEC and its Impact of Such Decision on the Judgment in this Case is Determined.

The Relief Defendants reserve all rights with respect to all issues.

                                     BACKGROUND

       The Relief Defendants assume familiarity with the background of this litigation,

but provide the following for the Court’s benefit:

       1) This instant action was commenced on May 6th, 2015.

       2) The Court had imposed an asset freeze which was subsequently expanded
          via Preliminary Injunction.

       3) The Court appointed a Receiver in this proceeding and in that Order, also
          instituted an injunction against any civil litigation against any of the
          Defendant(s), without leave of the Court. [ECF No. 1070.]


                                             -1-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 2 of 10




       4) The Court has since granted leave for NMR to litigate against Oak [ECF
          No. 1167], for Oak to litigate against the Defendant [ECF No. 1167] and for
          HS to litigate against the Relief Defendants. [ECF No. 1424.]

       5) Contrary to the Court’s directive, NMR has moved against the Defendant
          [ECF No. 1324], the SEC has continued litigation against the Defendant in a
          different matter [ECF No. 1139] and the DOJ has moved for forfeiture of a
          bond against the Defendant and Ms. Ahmed [ECF No. 1327], all without leave
          of this Court.

       6) Brown Rudnick has now moved to lift litigation stay against the Defendant.
          [ECF Nos. 1440, 1441.]

       7) There are additional motions pending before this Court. [ECF No. 1225,
          Defendant’s Motion for Leave to File and/or Continue Arbitration Against
          Oak.]

       8) The Court has not allowed for any release of funds for attorneys’ fees for
          either the Relief Defendants or the Defendant in any of these matters and
          such motions are pending or have been denied. [ECF Nos. 1324, 1335,
          1371, 1425.]

                                      ARGUMENT

       The Relief Defendants move for a temporary injunction on all proceedings

against Defendant or Relief Defendants until ninety (90) days after a decision is

rendered by the US Supreme Court in Liu v. SEC (“Liu”) and the impact of any Supreme

Court decision on the judgment in this proceeding is determined. There is good cause

for the Court to grant this Motion.

       I.     Liu could have a substantial impact on the judgment amount in this
              case.

       It is indisputable that Liu could have a substantial impact on the judgment

amount in this case; and both the Second Circuit Court of Appeals and this Court have

ordered a stay of proceedings and/or liquidation in this case pending Liu. (“Appellants

move to hold the appeals in abeyance pending the Supreme Court’s decision in Liu v.

SEC, docket no. 18-1501.         IT IS HEREBY ORDERED that the motions ARE


                                          -2-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 3 of 10



GRANTED.” (ECF No. 1339); “[T]he Supreme Court’s decision to grant certiorari in

Liu v. SEC suggests that there is some possibility that it will determine that

disgorgement is not a proper penalty in securities enforcement actions. And such a

decision would have a substantial impact on the judgment in this case … thus would

also likely affect which assets are available and/or necessary to satisfy the ultimate

judgment amount … the Court determines that the balance of interests currently weights

in favor of staying the liquidation process in this case until the Supreme Court issues its

decision in Liu v. SEC.” [ECF No. 1346 at 6-8.]

      II.    It is inequitable to allow third-party proceedings to continue without
             a release of funds for the Relief Defendants and the Defendant to
             retain counsel in these matters.

      This Court has stated that relief from stay is a matter of equity. As such, it is

inequitable for the Court to allow such proceedings to commence or continue without a

release of funds for the Relief Defendants and the Defendant to retain counsel in these

matters, especially as there are significant excess assets frozen over the judgment

amount, which itself is subject to pending decisions in Liu and the appeals. However,

the Court has not yet ruled on multiple motions that are pending for the release of funds

to deal with these ancillary matters, except to deny the Defendant funds for his criminal

matter in the MA federal court.

      As such, the equitable course if the Court is inclined not to release funds for the

retention of counsel in these ancillary matters at this time, is to temporarily stay all

ancillary proceedings until the judgment in this matter can be determined in the

aftermath of Liu, so that the Relief Defendants and Defendant can retain counsel and




                                            -3-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 4 of 10



attend to the ancillary matters once the impact of Liu (and, hopefully the appeals) are

determined on the judgment in this case.

       III.    The Court has over-frozen assets for this judgment, pending appeal.
               As such, both law and equity support a release of requested funds
               by the Relief Defendants and the Defendant to retain counsel.

       This Court has recently agreed to release funds for the Defendant to retain

counsel for his Second Circuit appeal and has also partially released funds for the Relief

Defendants’ attorneys in this matter.      In particular, the Court has “disagree[d] that

[Defendant’s choices] should prevent [him] from accessing funds which the Receiver

expects will likely not be necessary to satisfy the judgment and thus would eventually be

released.”    [ECF No. 1405 at 5.]    That is also true for all the pending motions for

attorney fees for these ancillary proceedings by the Relief Defendants and the

Defendant and as described in these various motions, both law and equity support the

release of funds for the Relief Defendants and the Defendant to retain counsel in these

ancillary matters. These requests for attorney fees arise only and directly due to the

Court’s granting of the lift of litigation stays in these ancillary proceedings. Not ruling on

these motions or not granting these motions harm the Defendant and Relief Defendants

and is against law and equity. Thus, a stay of these proceedings would help all parties

and hurt no one.

       IV.     The lack of counsel in these matters is impacting Ms. Ahmed’s
               health.

       Ms. Ahmed, as the owner, guardian, trustee, manager, etc., of the Relief

Defendants and the various Relief Defendant entities, is responsible for the protection of

these persons and entities. As such, Ms. Ahmed carefully considers the impact of any

filing, inter alia, lift of litigation stays, on these persons and entities. As such, Ms.



                                             -4-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 5 of 10



Ahmed is carefully considering Motions to Intervene in the various ancillary proceedings

to protect the Relief Defendants and their assets. This has resulted in Ms. Ahmed, on a

pro se basis, having to deal with a number of other proceedings, in which she does not

have the guidance or help of counsel.

       In addition, Ms. Ahmed has been trying to focus on her self-employment efforts

and is effectively a single parent to three minor children. All this has been a huge

burden on Ms. Ahmed (and the minor children), who has no help at all. As such, any

additional requests for lift of litigation stay and the Court’s consideration of such has

been incredibly stressful for Ms. Ahmed and has taken a significant toll on her health.

       Therefore, Ms. Ahmed (and the Relief Defendants), under equitable principles,

request a temporary injunction of all ancillary proceedings until ninety (90) days after the

Supreme Court renders its decision in Liu and its impact on the judgment in this

proceeding is determined. This would allow the Court, and the parties, to have more

clarity on the impact of such a decision and also allow the Relief Defendants and the

Defendant to secure counsel in the other proceedings, which would aid them greatly.

       V.     In addition to the above considerations, the traditional four factor
              analysis for a stay weighs in favor of granting a temporary stay.

       Courts consider four factors in determining whether to grant a stay pending

appeal: (1) “whether the movant has shown a substantial possibility, although less than

a likelihood, of success on appeal,” (2) whether the movant will suffer irreparable injury

absent a stay,” (3) “whether the opposing party will suffer substantial injury if a stay is

granted,” and (4) “the public interests that may be affected.” Cooper v. Town of East

Hampton, 83 F.3d 31, 36 (2d Cir. 1996); See Nken v. Holder, 556 U.S. 418, 426 (2009);

Citigroup Global Markets, Inc. v. VCG Special Opportunities Master Fund Ltd.,



                                            -5-
         Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 6 of 10



598 F.3d 30, 37 (2d Cir. 2010). The first two factors “are the most critical.” Nken, 556

U.S. at 434. Although movants need only show that the balance of factors favors a stay,

in this situation, all of these factors favor a stay, particularly as the Relief Defendants

are requesting a temporary stay, pending a decision in Liu and the determination of

impact of such decision on the judgment in this case.

   A. Absent A Stay, the Relief Defendants and the Defendant Will Suffer
      Irreparable Harm.

         Neither the Relief Defendants nor the Defendant are attorneys, nor do they

currently have counsel in any of these ancillary matters. These ancillary matters include

complex issues of law, with substantial amount of sums that are being litigated. To

allow the commencement or continuation of these ancillary proceedings without counsel

irreparably harms the Relief Defendants and the Defendant, as any litigation is subject

to specific rules and regulations that non-attorneys just don’t know or are not aware of.

And to miss a potential legal argument or a deadline could be fatal to the Relief

Defendants and/or the Defendant’s defense and standing in those matters and would be

unjust considering that the prejudice is irreversible and would occur solely because of

being pro se in these matters. Thus, the Relief Defendants and the Defendant are

irreparably harmed and prejudiced without the guidance of counsel in these ancillary

matters.

   B. The Relief Defendants Have Shown A Substantial Possibility of Success.

         The “substantial possibility” factor does not require “a showing that the movant is

‘more likely than not’ to succeed on the merits,” Citigroup Global Markets, 598 F.3d

at 37.     Instead, the likelihood of success is balanced against the degree of harm

threatened, such that a stay may be granted, for example, “where the likelihood of



                                             -6-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 7 of 10



success is not high but the balance of hardships favors the applicant.” Mohammed v.

Reno, 309 F.3d 95, 101 (2d Cir. 2002).            This factor weighs heavily in the Relief

Defendants’ (and Defendant’s) favor.

       As already discussed above, both the Second Circuit Court of Appeals and the

District Court have recognized the potential impact of the Supreme Court pending

decision in Liu and have stayed both the proceedings and/or the liquidation of assets in

this case and the appeal. As such, a decision in Liu that substantially impacts the

judgment in this case could release assets such that the Defendant and the Relief

Defendants could retain counsel in these other ancillary matters.

       In addition, this Court has recognized that there are assets that have been frozen

that are greater than the judgment in this case. Both law and equity already currently

support the release of funds to retain counsel in these ancillary proceedings, a reduction

in the judgment amount (due to Liu and/or appeals) further supports this release.

   C. The Other Parties Are Not Harmed By A Temporary Stay.

       Courts also consider whether a stay will substantially injure the other parties in

those proceedings. See, e.g., Nken, 556 U.S. at 426. “Weighing this . . . hardship

against the total and immediate divestiture of [movants’] rights to have effective review,”

there is no doubt that “the balance of hardship against the total and immediate

divestiture of [movants’] rights to have effective review,” there is no doubt that “the

balance of hardship … favor[s] the issuance of a stay.”          Providence Journal Co.,

595 F.2d at 890. While such statement was made in reference to a review in an appeal,

any review and litigation of any legal matters in these ancillary proceedings with the

guidance of counsel is preferred to a review of legal matters without counsel.




                                            -7-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 8 of 10



       This instant proceeding has been ongoing for a full five years now (entering its

sixth year). As such, it is only recently where ancillary proceedings have commenced or

have been requested. The external parties have waited nearly five years before

requesting a leave of litigation stay. As such, an additional few months (i.e. 90 days

after the impact of such decision of Liu is determined on the judgment in this case) will

not harm the other parties; and if anything, will allow a more efficient litigation process in

those other proceedings with the appearance and guidance of counsel. However, not

allowing for a stay of litigation irreparably harms the Relief Defendants and the

Defendant.

   D. The Public Interest Favors A Stay.

       The fourth factor the Court must consider is whether a stay is in the public

interest. See, e.g., Nken, 556 U.S. at 426. A compelling interest exists in protecting

against the loss of constitutionally-protected rights, such as the rights to having the

guidance of counsel when there are additional assets available “[allowing Defendant

(and Relief Defendants) to] access[ing] funds which the Receiver expects will likely not

be necessary to satisfy the judgment and thus would eventually be released.” [ECF

No. 1405 at 5.] In addition, the Court cannot legally or equitably over-freeze assets for

the SEC’s (an unsecured creditor) judgment.

       Indeed, courts and the public prefer that litigants have the guidance of counsel in

any pending case, if they are able to afford it. Thus, the public interest favors preserving

the status quo by staying the ancillary proceedings until determination of the impact of

the Supreme Court’s decision in Liu on the judgment in this case can be made.




                                             -8-
       Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 9 of 10



       VI.    There is Good Cause for the Court to Consider This Motion on an
              Expedited Basis.

       Pursuant to District of Connecticut Local Rule 7(a)(6), the Relief Defendants

have designated this Motion as an “emergency” Motion and seek expedited

consideration of the same by this Court. The Relief Defendants respectfully represent

that good cause exists for such expedited consideration due to the fact that these

ancillary proceedings are continuing and the Relief Defendants and Defendant face

irreparable harm without a temporary injunction and without counsel in these matters,

especially as the law and equity favor a release of funds for the retention of counsel in

these ancillary matters and also for the potential for a “substantial” impact on the

judgment in this case by a pending Supreme Court decision in Liu.

       VII.   Conclusion.

       Wherefore, for the reasons within, the Relief Defendants request an Order for a

temporary injunction of all ancillary proceedings until (ninety) 90 days after a decision is

rendered in Liu and its impact determined on the judgment in this proceeding.

                                          Respectfully Submitted,

                                          By: /s/ Paul E. Knag
                                             Paul E. Knag – ct04194
                                             pknag@murthalaw.com
                                          Murtha Cullina LLP
                                          177 Broad Street, 16th Floor
                                          Stamford, Connecticut 06901
                                          Telephone: 203.653.5400
                                          Facsimile: 203.653.5444

                                          Attorneys for Relief Defendants
                                          I-Cubed Domain, LLC, Shalini Ahmed,
                                          Shalini Ahmed 2014 Grantor Retained
                                          Annuity Trust, Diya Holdings, LLC, Diya
                                          Real Holdings, LLC, I.I. 1, I.I. 2 and I.I. 3




                                            -9-
      Case 3:15-cv-00675-JBA Document 1446 Filed 02/03/20 Page 10 of 10



                             CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a copy of the foregoing RELIEF DEFENDANTS’

EMERGENCY MOTION FOR A TEMPORARY INJUNCTION ON ALL LITIGATION/

ARBITRATION AGAINST DEFENDANT/RELIEF DEFENDANTS UNTIL NINETY (90)

DAYS AFTER SUPREME COURT’S DECISION IN LIU v. SEC AND ITS IMPACT ON

THE JUDGMENT IN THIS PROCEEDING IS DETERMINED will be sent by e-mail to all

parties by operation of the Court’s electronic filing system or by mail to anyone unable

to accept electronic filing as indicated on the Notice of Electronic Filing. Parties may

access this filing through the Court’s CM/ECF system.

                                          /s/ Paul E. Knag
                                            Paul E. Knag – ct04194




                                         -10-
